DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6 and 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sutherland et al. (10,987,155).  Sutherland et al. disclose, at least in figure 1 and col. 5, line 36 to col. 7, line 37 and col. 9, line 20 to col. 10, line 39; a tissue handling skills trainer, comprising: a forceps body having two elongated members (17) hinged at one end, at least one pressure sensor (16a-16h) arranged on at least one of the elongated members, a microcontroller (3) electronically connected to the at least one pressure sensor, and an audio and/or visual indicator (according to col. 10, lines 5-7) electronically connected to the microcontroller, wherein the audio and/or visual indicator is triggered when the pressure sensor detects a pressure that exceeds a predetermined threshold (according to col. 10, lines 5-7), wherein the pressure sensor is arranged on an outer surface of at least one of the elongated members (as shown in fig. 1), wherein the pressure sensor (e.g., 16E, 16F) is arranged on an inner surface of at least one of the elongated members, wherein the trainer includes both an audio and visual indicator (according to col. 10, lines 5-7), and wherein the trainer further comprises a digital display (8) operably connected to the microcontroller.
Sutherland et al. also disclose a method for improving tissue handling skills of a user (according to col. 7, lines 12-22), comprising the step of using a tissue handling skills trainer to grasp a material, wherein the tissue handling skills trainer comprises a forceps body having two elongated members (17) hinged at one end, at least one pressure sensor (16a-16h) arranged on at least one of the elongated members, a microcontroller (3) electronically connected to the at least one pressure sensor, and an audio and/or visual indicator (according to col. 10, lines 5-7) electronically connected to the microcontroller, wherein the audio and/or visual indicator is triggered when the pressure sensor detects a pressure that exceeds a predetermined threshold (according to col. 10, lines 5-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sutherland et al. (10,987,155) in view of Horner et al. (9,318,691).  Sutherland et al. disclose the invention substantially as claimed, wherein the trainer includes at least one pressure sensor (16a-16h).  However, Sutherland et al. do not explicitly disclose that the pressure sensor is a piezoelectric sensor.  Horner et al. teach, at least in figure 4B and col. 7, lines 37-53; a forceps body including pressure sensors (390) that are piezoelectric.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Horner et al., to modify the pressure sensors of Sutherland et al., so that they are piezoelectric.  Such a modification would allow pressure on tissue to be monitored and pressure signals to be fed back to the microcontroller for user adjustment of pressure exerted on the tissue.
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland et al. in view of Treat (7,083,613).  Sutherland et al. disclose the invention substantially as claimed, wherein the trainer includes an electrical supply system (22).  However, Sutherland et al. do not explicitly disclose that a battery is operably connected to the microcontroller.  Treat teaches, in figure 12 and col. 6, line 56 to col. 7, line 3 and col. 15, lines 50-58 and col. 18 line 64 to col. 19, line 17; an instrument (210) with a forceps body and a battery (250) operably connected to a microcontroller (220). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Treat, to modify the electrical supply system of Sutherland et al., so that it is a battery.  Such a modification would allow to the electrical supply system to be conveniently portable and allow safe delivery of power to the trainer.
	Sutherland et al. also do not explicitly disclose that the trainer used while the user is performing a suturing procedure.  Treat also teaches, at least in col. 5, line 34-44; that the instrument with a forceps body may also be used for “coagulating bleeding, sealing tissue, joining tissue [i.e., a suturing procedure].”  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Treat, to modify the method of Sutherland et al, so that the trainer is used while performing a suturing procedure.  Such a modification would conveniently allow the grasping, thermal treatment, and joining of tissue with the trainer as a single instrument performing these tasks.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Popovic et al. (1-0,414,054) teach an instrument usable as a trainer.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771